Case 1:17-cv-01287-MSK Document 70 Filed 11/23/18 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 UNITED STATES OF AMERICA,                            Civil No. 1:17-cv-1287-MSK

                        Plaintiff,
                                                      UNITED STATES’ MOTION TO
        v.                                            REOPEN DISCOVERY FOR THE
                                                      PURPOSE OF SERVING ONE
 URAYB WAHDAN and                                     DEPOSITION SUBPOENA [Expedited
 SAID WAHDAN,                                         Briefing Schedule Requested]

                        Defendants.


       The United States, by undersigned counsel, hereby moves the Court pursuant to Fed. R.

Civ. P. 16(b) to reopen discovery for the limited purpose of taking the deposition of Rana

Wahdan, the daughter of the defendants. As detailed below, Ms. Wahdan was not disclosed to

the United States as a potential witness until less than 30 hours before discovery ended. Soon

thereafter, counsel for the United States asked Defendants’ counsel to join a motion to reopen

discovery in order to depose Ms. Wahdan. Defendants’ counsel objected, and stated that it was

his understanding that Ms. Wahdan, an attorney with the Department of Justice in Washington,

D.C., was willing to meet with and cooperate with the United States. Given those assurances,

and in an effort to save time and expense of the parties and the Court, counsel for the United

States then contacted Ms. Wahdan about setting up an interview. On November 13, 2018, Ms.

Wahdan informed counsel that she would not agree to such an interview.

       Further, the United States requests that the Court set an expedited briefing schedule on

this motion.

       Counsel for the United States has conferred with Defendants’ counsel concerning this

motion as required by D.C.Colo.LCivR 7.1. Defendants’ counsel opposes this motion.
Case 1:17-cv-01287-MSK Document 70 Filed 11/23/18 USDC Colorado Page 2 of 9




                               I.    Procedural and Factual Background

       On July 18, 2018, the Court granted the United States’ Motion to Extend Discovery

Deadline, setting a discovery completion date of August 31, 2018 (Dkt. # 54).

       On August 21, 2018, the United States took the deposition of Said Wahdan. Deposition

of Said Wahdan (“S. Wahdan Dep.”), attached as Exhibit 1 to Declaration of Rick Watson

(“Watson Decl.”). Mr. Wahdan testified that he completed the 2009 Form TD F 90-22.1, Report

of Foreign Bank and Financial Accounts (“FBAR”) by hand. S. Wahdan Dep. 138:6 – 139:12;

141:5 – 13. The 2010 FBAR was partially typed. Mr. Wahdan testified that the typing was done

either by his youngest daughter or his son, he was not sure. Id. 150:6 – 25. Mr. Wahdan stated

that he gave “the social security number, the date of birth, and instruction of what to put into it”

to whichever of his children was typing the form. Id. 151:1 – 8. He further testified he

instructed whichever child was typing the form to put “Excess of $10,000” in the block asking

for the maximum yearly balance of the disclosed accounts. Id. 155:1 - 4. Mr. Wahdan denied

seeking any advice concerning FBAR requirements from anyone prior to filing the 2010 FBAR.

Id. 151:9 – 15; 155:20 – 156:17.

       On August 30, 2018, at 8:09 p.m. EST, 6:09 p.m. MT, Defendants’ counsel sent counsel

for the United States “Defendants’ Amended Disclosures Pursuant to Fed. R. Civ. P. 26(a).”

Watson Decl. Ex. 2. This document for the first time added Rana Wahdan as a potential witness

in this case. Id. Ms. Wahdan was listed as having “information about her role in assisting in

preparing the FBAR forms for 2009 and/or 2010 because of Defendants’ limited ability to

understand the forms. Ms. Wahdan can attest she and her parents prepared the form(s) in good

faith without the intent to conceal alleged by the government.” Id. Contact information was



U.S. Motion to Reopen Discovery For the Purpose of Serving One Deposition Subpoena – p. 2
Case 1:17-cv-01287-MSK Document 70 Filed 11/23/18 USDC Colorado Page 3 of 9




provided for Rana Wahdan, in contrast to her siblings, which the United States was instructed to

contact through counsel. Id.

       On September 10, 2018, counsel for the United States had a telephone conference with

Defendants’ counsel (Mr. Newman and Mr. Sigmund) to discuss, inter alia, whether they would

oppose a motion to reopen discovery for the limited purpose of deposing this late disclosed

witness. Watson Decl., ¶ 4. Mr. Newman stated that he would oppose the motion. Id. He also

stated that it was his understanding that Rana Wahdan, who is currently an attorney with the

United States Department of Justice in Washington, D.C., would agree to an interview with the

United States in lieu of a deposition. Id. Based on Mr. Newman’s representations, counsel for

the United States agreed to conduct an interview of Ms. Wahdan rather than move to reopen

discovery to take her deposition. Id.

       On September 19, 2018, counsel for the United States sent Rana Wahdan an email

requesting that she set up a time to meet with counsel for the United States. Watson Decl. Ex. 3.

On September 26, 2018, Ms. Wahdan responded that she had received our email and that she

would get back to us as soon as possible. Id. On November 9, 2018, having received no further

response, counsel for the United States sent another email to Ms. Wahdan requesting an

interview. Watson Decl. Ex. 4. On November 13, 2018, Ms. Wahdan informed counsel for the

United States that she would not agree to an interview. Id.

                                        II.   Standard of Review

       A District Court may modify a scheduling order on a showing of good cause. Fed. R.

Civ. P. 16(b)(4). Whether to modify a scheduling order “to extend or reopen discovery is

commited to the sound discretion” of the Court. Smith v. United States, 834 F.2d 166, 169 (10th



U.S. Motion to Reopen Discovery For the Purpose of Serving One Deposition Subpoena – p. 3
Case 1:17-cv-01287-MSK Document 70 Filed 11/23/18 USDC Colorado Page 4 of 9




Cir. 1987. When exercising its discretion, the Court considers the following factors: (1) whether

trial is imminent; (2) whether the request to reopen or extend discovery is opposed; (3) whether

the non-moving party would be prejudiced; (4) whether the moving party was diligent in

obtaining discovery within the guidelines established by the Court; (5) the foreseeability of the

need for additional discovery in light of the time allowed for discovery by the Court; and (6) the

likelihood that the discovery will lead to relevant evidence. Id. (citations omitted). Five of those

six factors support the United States’ motion to reopen discovery.

       (1) Trial is not imminent. The trial is set to begin January 14, 2019. That gives the

United States ample time to conduct the one requested deposition without disrupting the trial

date or any of the remaining pretrial deadlines. Therefore, this factor favors the United States.

       (2) Defendants’ counsel oppose the motion. This factor favors the Defendants.

       (3) Defendants’ would not be prejudiced. Defendants will not be able to show any

prejudice if this motion is granted, other than the fact that it will require them to expend

additional resources related to the litigation. However, “[t]his Court ‘has noted on multiple

occasions that the ordinary burdens associated with litigating a case do not constitute undue

burden’ when considering prejudice to the Defendant under the Smith factors.” Bagher v. Auto-

Owners Insurance Company, 2013 WL 5417127, at *2 (D. Colo. Sept. 26, 2013), citing

Lord v. Hall, 2011 WL 3861569 at *2 n.2 (D. Colo. Sept. 1, 2011). Therefore, this factor also

favors the United States.

       (4) The United States was diligent in obtaining discovery within the guidelines

established by the Court. The “diligence” factor under Smith is met when a movant “provides an

adequate explanation for any delay.” Strope v. Collins, 315 F. App’x 57, 61 (10th Cir. 2009)



U.S. Motion to Reopen Discovery For the Purpose of Serving One Deposition Subpoena – p. 4
Case 1:17-cv-01287-MSK Document 70 Filed 11/23/18 USDC Colorado Page 5 of 9




(quoting Moothart v. Bell, 21 F.3d 1499, 1504 (10th Cir. 1994); Wright v. Twin City Fire Ins.

Co., 2014 WL 2517227, *6 (D. Colo. June 3, 2014). Other courts have determined that a delay

or late production by opposing counsel constitutes good cause for an extension. See United

States v. Approximately $7,400 in U.S. Currency, 274 F.R.D. 646 (E.D. Wis. 2011) (opponent’s

delay in producing discoverable materials constitutes good cause); E.E.O.C. v. Hibbing Taconite

Co., 266 F.R.D. 260 (D. Minn. 2009) (good cause exists where opponent’s produces material

shortly before the discovery deadline).

       The first mention that Rana Wahdan may have been involved in any way in the

preparation of the 2009 and/or 2010 FBAR occurred in Said Wahdan’s deposition. There,

however, he testified that he prepared the 2009 FBAR himself, and that one of his children

(possibly Rana) acted as a typist for the 2010 FBAR. He specifically denied discussing the

FBAR requirements with anyone prior to filing either the 2009 and 2010 FBARs. That

testimony cannot reasonably be considered as putting the United States on notice that Rana

Wahdan had “information about her role in assisting in preparing the FBAR forms for 2009

and/or 2010 because of Defendants’ limited ability to understand the forms. Ms. Wahdan can

attest she and her parents prepared the form(s) in good faith without the intent to conceal alleged

by the government.” That information was not disclosed to the United States until August 30,

2018, at 6:09 p.m. MT. Given that the discovery period at midnight on August 31, 2018, or less

than 30 hours later, the United States had no possibility to notice Rana Wahdan’s deposition for

a date within the discovery period.

       On September 10, 2018, counsel for the United States sought opposing counsel’s consent

to request that the Court reopen discovery to serve a deposition subpoena on Rana Wahdan. Mr.



U.S. Motion to Reopen Discovery For the Purpose of Serving One Deposition Subpoena – p. 5
Case 1:17-cv-01287-MSK Document 70 Filed 11/23/18 USDC Colorado Page 6 of 9




Newman stated that he would oppose such a motion because it was his understanding that Rana

Wahdan, who is currently an attorney with the Department of Justice in Washington D.C., was

willing to cooperate with the United States. Based on those representations, counsel for the

United States sent Rana Wahdan an email requesting an interview on September 19, 2018. On

September 26, 2018, Ms. Wahdan responded that she “would get back to you” as soon as

possible. Having received no response, counsel for the United States sent an email on November

9, 2018, requesting a decision no later than November 14, 2018. On November 13, 2018, Ms.

Wahdan responded that she would not agree to an interview.

       As demonstrated above, the United States has diligently worked to complete discovery

during the timeframe established by the Court. The only reason it has not been successful are the

actions of Defendants’ counsel. This factor therefore favors the United States.

       (5) The deposition was not reasonably foreseeable in the time established by the Court.

       As demonstrated above, the United States had no reason to believe that Rana Wahdan

had any information concerning the 2009 and/or 2010 FBARs until Said Wahdan’s deposition.

Even then, the information available to the United States indicated that she may have typed the

2010 FBAR at Mr. Wahdan’s direction. Those facts did not disclose that Defendants consider

Rana Wahdan to have vital information that reflects on the preparation of the FBAR forms, and

that potentially goes to one of the critical issues in this case, the issue of willfulness. That was

not revealed until the eve of the expiration of the discovery period. Therefore, Rana Wahdan’s

deposition was not reasonably foreseeable within the discovery period established by the Court,

and this factor favors the United States.




U.S. Motion to Reopen Discovery For the Purpose of Serving One Deposition Subpoena – p. 6
Case 1:17-cv-01287-MSK Document 70 Filed 11/23/18 USDC Colorado Page 7 of 9




       (6) It is likely that the discovery will lead to relevant evidence. Defendants’ disclosures

indicate that Rana Wahdan was not a mere typist, but provided substantive assistance concerning

the preparation of the 2009 and/or 2010 FBARs, and has a basis to testify as to their mind set

during that preparation and the submission of the forms. That evidence is highly relevant to the

issue of willfulness as to one or both of the Defendants in this case. Therefore, this factor favors

the United States.

                                             Conclusion

       This Court, in granting a motion to permit a single deposition after the expiration of a

discovery deadline, has stated: “[P]erhaps most importantly, justice favors allowing a claim to be

tried on its merits. The Court is obligated to manage the case effectively and within the scope of

the federal and local rules, with the purpose of facilitating the parties’ presentation of a

thoroughly prepared case before the District Court. Here, this requires an extension of the

discovery deadline . . .” Benton v. Avedon Engineering, Inc., 2013 WL 1751886 at *2 (D. Colo.

2013). The same conclusion is appropriate here, where Defendants failed to disclose a

potentially critical witness until 30 hours before the discovery period applies. As the United

States has demonstrated that five of the six Smith factors are present under these circumstances,

the Court should reopen discovery and permit the United States to depose Ms. Wahdan.

       Further, the United States requests that the Court set an expedited briefing schedule on

this motion.




U.S. Motion to Reopen Discovery For the Purpose of Serving One Deposition Subpoena – p. 7
Case 1:17-cv-01287-MSK Document 70 Filed 11/23/18 USDC Colorado Page 8 of 9




       Respectfully submitted this 23rd day of November, 2018.

                                          RICHARD E. ZUCKERMAN
                                          Principal Deputy Assistant Attorney General

                                          /s/Alex R. Halverson
                                          RICK WATSON
                                          ALEX R. HALVERSON
                                          Trial Attorneys, Tax Division
                                          U.S. Department of Justice
                                          P.O. Box 683
                                          Washington, D.C. 20044
                                          Telephone: (202) 305-7539
                                          Facsimile:     (202) 307-0054
                                          Rickey.Watson@usdoj.gov
                                          Alex.Halverson@usdoj.gov

                                          JASON R. DUNN
                                          U.S. Attorney, District of Colorado
                                          Attorneys for the United States of America




U.S. Motion to Reopen Discovery For the Purpose of Serving One Deposition Subpoena – p. 8
Case 1:17-cv-01287-MSK Document 70 Filed 11/23/18 USDC Colorado Page 9 of 9




                                    Certificate of Service

       I certify that on November 23, 2018, I filed the foregoing document via the Court’s ECF

system, which will provide electronic service to Defendants’ counsel below:

       Richard Hosley
       Thomas Newman
       Perkins Coie
       1900 Sixteenth Street
       Suite 1400
       Denver, Colorado 80202-5255
       rhosley@perkinscoie.com
       tnewman@perkinscoie.com
       Counsel for Defendants




                                            /s/Alex R. Halverson
                                            ALEX R. HALVERSON
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice




U.S. Motion to Reopen Discovery For the Purpose of Serving One Deposition Subpoena – p. 9
